Title: To Benjamin Franklin from Elizabeth Empson, 23 April 1771
From: Empson, Elizabeth
To: Franklin, Benjamin

Dear Sir
Pool April 23d 1771
I received yours by the last post—and return you a thousand thanks for the money you are so kind as to Alow me which I have Drawn on you for. I am affraid by the Manner and Shortness of your letter that you [are?] displeased with the freedom I have taken [in my writing?] to you. But alass Sir if you [were in my situation?] without friends or money you [would understand?] Me. I should never have solicited your favour for Mr. Empson unless I had thought it was in your power to do it as I know a Change is easily [made] if a person has a Supliant freind to speak [for him?]. I did hope to have fownd that friend [in you,] but tis My Misfortune that tis not in yo[ur power] to do anny thing for us. But perhaps [it] may yet be. I have made so free as [to] send a letter inclosed to you to be so good as to send it when you have an Oportunity. Mr. Empson joines with me in best respects and Manny Thanks. I remain Dear Sir your most oblidged humble Servant
Elizath. Empson
 Addressed: To / Benjn: Franklin Esqr. in / Craven Street on the Strand / London